DISSENTING OPINION

Justice SAYLOR.
The majority posits that the panoply of other-bad-acts evidence presented by the Commonwealth was not introduced to establish Appellant’s propensity for violence, but rather, was offered to establish his identity as the killer. See Majority Opinion, at 844. However, as the decisional law gravitates further and further away from the centering ground of signature crimes, see 1 McCormiok, Evidence § 190 (4th ed. 1992), the identity/propensity distinction devolves to a matter of semantics. It may well be, as the majority appears to suggest, that Appellant’s past violent conduct directed toward women was a key aspect of the prosecution. See Majority Opinion, at 844-45. Nevertheless, upon review of this record, I am unable to sup*861port the majority’s conclusion that the Commonwealth’s case against Appellant was not, in material part, character and propensity based.